In an action to recover damages for personal injuries, and for'medical expenses and loss of services, the appeal is from" (1) an order entered April 14,1959 granting respondents’ motion for summary judgment striking out the answer, and (2) an order entered May 26, 1959 denying appellants’ motion for reargument. Appeal from order entered May 26, 1959 dismissed, without costs. Ho appeal lies from an order denying a motion for reargument (Cohen v. Kaskel [Appeal No. 1], 280 App. Div. 992). Order entered April 14, 1959 reversed, without costs, and motion denied. The record presents issues of fact which should be resolved after trial. Holan, P. J., Beldock, Murphy, Ughetta and Kleinfeld, JJ., concur. [16 Misc 2d 227.]